DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.


The amendment filed on 07/06/2022 has been acknowledged. 

Amendment Summary
Claims 1-9, 14 and 23  are amended. 
Claims 24,  25 and 26 are newly added.
Claim 12 is cancelled.

Response to Arguments/Amendment

Applicant’s arguments with respect to claims # 1-11 and 13-23 specific to argument have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites :
“ sending, based on receiving second data indicating performance of the wireless network after the change of location of the access point, a second indication of improvement, based on an addition of one or more range extending computing devices, to performance of the wireless network.”

First data indication represents initial monitoring data with current position of all wireless devices including router. Second data indication represents monitoring data after change of router location. Performance after adding extending computing device should be third data indication.  Applicant is advised to make proper correction and distinction among these data as to provide a clear claim. 

The dependent claims 1-8 are also subject to the same 112th (b) rejection .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 13-17, 19-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable by Crump (US 9,819,610 B1) in view of Vardarajan (US 2019/0215074 A1).

Note:  Even though Claims 1-8 are rejected under 112th(b) , the claims will be analyzed as per examiner own interpretation. 

Regarding Claim 1,
Crump discloses a method (See {Abstract]) comprising:

receiving first data indicating locational information (See Fig.11(1106); Column 13, lines (14-24); measurement at different location is recorded), relative to an access point (See (Column 7; lines (5-19); Column 13, lines (26-30); signal strength between access point and UE),  associated with a plurality of wireless communications (See Column 7, lines (5-19); the router/AP gathers location information about user device in a home), received by the access point (Fig.1(102)) from a plurality of devices (Fig,1(108(a, b, c))) associated with a wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); measurement is recorded for multiple UE devices);


sending, by a computing device (See Fig.1(108x); Column 7, lines (5-29); Column 13, lines (38-41); indication of optimal location through messaging) and based on  the first data indicating the signal quality data (See (Column 7; lines (20-29); Column 13, lines (14-30); QoS measurements) that a change of location (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) of the access point (Fig.1(102)) is expected to improve performance of the wireless network  (See (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance of traffic due to location changed); and

But Crump fails to explicitly recite 

receiving data indicating a plurality of directions from associated wireless devices connected to router/AP.
determining, by a computing device and based on the plurality of directions, that a change of location of the access point is expected to improve performance of the wireless network;

sending, based on receiving second data indicating performance of the wireless network after the change of location of the access point, a second indication of improvement, based on an addition of one or more range extending computing devices, to performance of the wireless network.  


However in analogous art,
Vardarajan teaches about network node collecting plurality of directions from multiple wireless devices associated to AP in order to find optimal location of network wireless device (See Fig.1; [0004]; [0020]; [0023]) and about adding wireless range extender to improve performance of the wireless network device in order to cover further range while monitoring signal quality after location change devices (See Fig.2; Fig.8(A-D); [0004]; [0080]; [0084]). 


Crump and Vardarajan are analogous art because they all pertain to determining location of wireless devices in wireless network to optimize quality of signal. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions and strength  from a wireless devices in order to estimate the best location of the UE. Crump could use Vardarajan features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Vardarajan as to obtain an efficient and flexible wireless network.





Regarding Claim 2,
Crump and Vardarajan teach all the features with respect to claim 1 and Vardarajan further teaches  
                   
determining, based on one or more clustering of directions within the plurality
of the directions (See [0023]; [0084]; multiple devices in a home or different locations create multiple signal data direction), that the change of location of the access point is expected to improve performance of the wireless network (See [0020]; [0023]; [0084]; to maximize performance) for one or more of the plurality of devices (Fig.2(110, 116)).


Regarding Claim 3,
Crump and Vardarajan teach all the features with respect to claim 1 and Vardarajan further teaches  

comparing the first data (See Fig.6; [0073]; first signal data reading) to data indicating patterns of directions of wireless communications received by other access points (See Fig.7(B-E); [0076];  the data analysis is performed within router at different location where data indicators is compared with each other) that are indicative of optimal access point placement (See Fig.7(B-E); [0076-0079]; indicating to users using other position including extender devices to optimize location).


Regarding Claim 5, 
Crump and Vardarajan teach all the features with respect to claim 1 and Crump further teaches  
  
                  wherein sending the first indication (See (Column 7; lines (5-19); Column 13, lines (34-41); messaging to UE) comprises sending the first indication via the access point to a user device (See (Column 7; lines (51-62); Column 13, lines (14-30); the computing system/server/intelligent storage will send the information  to the user through the access point).


Regarding Claim 6, 13
Crump and Vardarajan teach all the features with respect to claim 1, 9 and Vardarajan further teaches  

determining, (See [Abstract]; [0004]; optimized placement of a router) and based on additional data (See [Abstract]; [0004]; ; data of users in the network is monitored continuously including QoS), that the addition of one or more range extending computing devices (Fig.2(106)(122)) is expected to improve performance of the wireless network for the one or more of the plurality of devices (See [Abstract]; [0004]; [0016]; [0020]; QoS is used to further optimize location of Access Point including extender devices).


Regarding Claim 7,
Crump and Vardarajan teaches all the features with respect to claim 1 and Vardarajan further teaches  
evaluating telemetry data samples collected for the wireless network (See [0018-0019];  signal characteristic information are collected for different location f user devices); and

wherein sending the second indication (See [0018-0020]; display new notification after applying extended devices) comprises sending, based on the evaluating (See [0018-0020]; measurement analysis), an indication that performance of the wireless network is expected to be improved by the addition of the one or more range-extending computing devices (See [0004]; [0020]; [0097]; placement can be continuously optimized based on different UE device location data and QoS).


Regarding Claim 8,
Crump and Vardarajan teach all the features with respect to claim 1 and Vardarajan further teach

wherein the second indication (See Fig.7(A-E); [0075-0079]; UE is outside of or inside coverage range), comprises at least one of:

a relative score indicative of an expected improvement to wireless performance of the wireless network (See [0018]; signal strength characteristic is analyzed); 

an indication of whether to install the one or more range extending computing devices (See Fig.7A; [0075];UE outside coverage range); 
or

an evaluation of a placement of the one or more range extending computing
devices relative to one or more of the plurality of devices (See Fig.7(B-E); [0076-0079]; suggestion of new optimized location within the environment including router and computing devices is performed).

(The term at least one of means at least only one limitation can be analyzed)


Regarding Claim 9,
Crump teaches a  method (See [Abstract]; method to optimize location of access point from recorded signal data) comprising:
based on data indicating that a threshold (See Claim 8; Column 2, line 66 to Column 3, line 17); comparing signal data with threshold) is satisfied by a plurality of data of signals (See Claim 8; column 6, lines (4-17); including information regarding times and location of users transmitting signals to access points devices received at an access point) from a plurality of wireless devices (See Claim 8; column 6, lines (4-17); from different users at different locations), 

receiving, by a computing device (Fig.1(108x)), information indicating that changing a location of the access point (See Column 7, lines (5-19); Column 13, lines (34-41); network profile tool that allows a user to optimize placement of a router 102/WAP,) is expected to improve performance of a wireless network (See Column 7, lines (5-19); Column 13, lines (34-41); to maximize performance); and

sending, to a user device and based on the information (See Column 7, lines (5-19); network profile tool that allows a user to optimize placement of a router 102/WAP), a message associated with changing the location of the access point (See Column 13, lines (33-46): an optimal location is selected depending on data received).


But Crump fails to explicitly recite 
receiving data indicating a plurality of directions from associated wireless devices connected to router/AP.

However in analogous art,
Vardarajan teaches about network node collecting plurality of directions from multiple wireless devices associated to AP (See [0023]). 

Crump and Vardarajan are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions from a wireless device in order to estimate the location of the UE. Crump could use Vardarajan features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Vardarajan as to obtain an efficient and flexible wireless network.


(Even though Crump and Vardarajan teaches about threshold of quality of signal But the following limitation :

             “wherein the threshold is determined based on an analysis of
data associated with a plurality of access points located at a plurality of different premises”  (See [0030]; [0079]; teachings of threshold comparison)

does not add any weight to the claim as the source origin of the threshold from another environment does not add any functionality to the current system nor the method. A threshold generated from any environment is unlikely to improve the current system or add any functionality to it);


 
Regarding Claim 10,
Crump and Vardarajan teach all the features with respect to claim 9 and Crump further teaches  
wherein the received information indicates (See (Column 7; lines (5-19); Column 13, lines (14-30); received parameters information about the signals from UE) comprises 

based on a concentration of  directions (See Column 7, lines (5-19); Column 13, lines (13-19); multiple devices in a home or different locations create multiple signal data direction), of the plurality of directions, that are contained in a volume converging on the access point  (See Column 7, lines (5-19); Column 13, lines (13-19); UEs in the environment of an access points, transmits a plurality of signals toward the access point for communications sessions) that changing the location of the access point is expected to improve performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); optimize location is indicated to maximize performance).




Regarding Claim 14,
Crump discloses a method (See [Abstract]) comprising:

receiving, by a computing device (Fig.1(108x)), data comprising indications of 	location of devices received by an access point of a wireless network (See (Column 6, line 54 to Column 7, line 19); Column 13, lines (13-19); multiple devices in a home or different locations create multiple signal data direction), associated with a premises (See (Column 6, line 54 to Column 7, line 19); Column 13, lines (13-19); in a home);

determining, based on the data (See (Column 7; lines (20-29); Column 13, lines (14-30); QoS measurements), that moving the access point is not expected to improve performance of the wireless network (See (Column 7; lines (5-19); Column 13, lines (14-30); system now which position is best to produce best performance and which position will not) for one or more devices (Fig.1(108x)) associated with the wireless network (Fig.1);


But Crump fails to explicitly recite 

determining, based on additional data, an expected increase in performance of the wireless network after an addition of one or more range extending computing devices configured to communicate signals between the access point and the one or more devices associated with the wireless network; and

sending, based on the determining the expected increase in performance of the wireless network, an indication associated with the addition of one or more range extending computing devices.


However in analogous art,
Vardarajan teaches about network node collecting plurality of directions from multiple wireless devices associated to AP in order to find optimal location of network wireless device (See Fig.1; [0004]; [0020]; [0023]) and about adding wireless range extender to improve performance of the wireless network device in order to cover further range while monitoring signal quality of UE after location change  (See Fig.2; Fig.8(A-D); [0004]; [0080]; [0084]). 


Crump and Vardarajan are analogous art because they all pertain to determining location of wireless devices in wireless network to optimize quality of signal. Crump teaches about optimizing access point location to increase network performance. Vardarajan teaches about network nodes collecting signal directions and strength  from a wireless devices in order to estimate the best location of the UE. Crump could use Vardarajan features of recording signal directions of a UE same as QoS of signals to better optimize location of access point in a communication network for better network services to other UEs. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump and Vardarajan as to obtain an efficient and flexible wireless network.



Regarding Claim 15,
Crump and Vardarajan teach all the features with respect to claim 14 and Crump further teaches  

wherein the additional data comprises a plurality of telemetry data samples collected for the wireless network (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); information are collected for different location for user devices including measurement of QoS and Signal Strength); and 
wherein the determining the expected increase in performance (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); access points designed to be adaptive) comprises evaluating the plurality of telemetry data samples collected for the wireless network (See (Column 6; line 54 to Column 7, line 19); Column 13, lines (14-30); information collected are analyzed to improved performance of network).


Regarding Claim 16,
Crump and Vardarajan teach all the features with respect to claim 14 and Crump further teaches  

                  wherein the additional data comprises at least one of 
a mean received signal strength indicator (RSSI) (See Fig.11(1108); Column 13, lines (13-46); Column 6, line 54 to Column 7, line 19)
a minimum RSSI, 
reconnection event associated with one or more wireless devices, 
a plurality of physical layer (PHY) rates associated with one or more wireless devices, 
a total throughput (See Column 5, lines (8-35); QoS include throughput), or 
a highest PHY rate used for transmitting data to one or more wireless devices (See Column 5, lines (8-35); QoS include data rate).


(The term at least one of means at least only one limitation can be analyzed)


Regarding Claim 17,
Crump and Vardarajan teach all the features with respect to claim 14 and Crump further teaches  

wherein the determining that moving the access point is not expected to improve performance of the wireless network is based on evaluating a statistical variation of a distribution of the directions (See (Column 7; lines (5-19); Column 13, lines (14-46); system determined the optimization placement of access point also translate determining the less improve placement of the access point by measuring different data results meeting or not meeting threshold).



Regarding Claim 19,
Crump and Vardarajan teach all the features with respect to claim 14 and further teach  
  
wherein the sending comprises 
sending the indication (See Crump (Column 6; line 54 to Column 7, line 40); Column 13, lines (14-30); network adaptive profile update), associated with the addition of the one or more range extending computing devices (See Vardarajan Fig.7(B-E); [0076-0079]; placement can be continuously optimized based on different UE device location data and QoS), via the access point (Crump Fig.1(102)) and to a user device (Crump Fig.1(108x)).


Regarding Claim 20, 
Crump and Vardarajan teach all the features with respect to claim 14 and Crump further teaches  

wherein the determining the expected increase in performance of the wireless network (See (See Column 5, lines (8-35); (Column 7; lines (5-19); Column 13, lines (14-30); to maximize performance, QoS settings), comprises 
evaluating a plurality of telemetry data samples collected for multiple bands of the wireless network (See Column 5, lines (8-35); Column 7, lines (5-19); data includes  multiple bandwidth allotment for upload and download where a band can be assigned for upload or one for download).


determining, based on after changing the location of the access point (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) and based on additional data (See (Column 7; lines (20-29); Column 13, lines (13-46); data of users in the network is monitored continuously including QoS), that an addition of one or more range extending computing devices is expected to improve performance of the wireless network for the one or more of the devices (See Vardarajan [0004]; [0018-0020]; QoS is used to further optimize location of extended device).


Regarding Claim 21,
Crump and Vardarajan teaches all the features with respect to claim 1 and Crump further teaches  
wherein the access point comprises the computing device (See Column 7, lines (20-29); the access point process the data).



Regarding Claim 22,
Crump and Vardarajan teaches all the features with respect to claim 9 and Crump further teaches  
Sending, by the computing device  the data indicating that the threshold is satisfied  (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router using measurement data received compare to user profiles)
wherein receiving the information is in response to the sending (See (Column 7; lines (5-19); Column 13, lines (14-30); obviously).


Regarding Claim 23,
Crump and Vardarajan teach all the features with respect to claim 1 and Crump further teaches 
wherein the determining (See (Column 7; lines (5-19); Column 13, lines (14-30); optimized placement of a router) comprises:
determining, based on a statistical variation of directions within the plurality of
directions (See Column 13, lines (14-30); based on other type of indications including signal strength and location of incoming signals from multiple users in a location), that a current location of the access point deviates from an optimal location (See Column 6, lines (4-17); where different user location transmitting signals behave differently toward an access point locations).


Regarding claim 24,
Crump and Vardarajan teach all the features with respect to claim 1 and Vardarajan further teaches  

wherein sending the first indication (See Fig..7A; [0009]; [0016]; [0075]) is further based on:
a quantity and a type of the plurality of devices associated with the plurality of wireless communications (See [0013]; [0019]; quality of signal measurement depends on may factors including number of detected devices and type of wireless network device).


Regarding Claim 26,
Crump and Vardarajan teach all the features with respect to claim 9 and Vardarajan further teaches  
                wherein the threshold is further determined based on an
analysis of statistical variations of signal directions associated with wireless communications received at the plurality of access points located at the plurality of different premises (See [0030]; [0079]; teachings of threshold comparison)


(Even though Crump and Vardarajan teaches about threshold of quality of signal But the following limitation :
             “wherein the threshold is determined based on an analysis of
data associated with a plurality of access points located at a plurality of different premises” 

does not add any weight to the claim as the source origin of the threshold from another environment does not add any functionality to the current system nor the method. A threshold generated from any environment is unlikely to improve the current system or add any functionality to it);



Claims 4, 11, 18 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Crump (US 9819610 B1) in view of Vardarajan (US 2019/0215074 A1) and further in view of Youssef (US 2010/0020776A1).

Regarding Claim 4,
Crump and Drummond-Murray teaches all the features with respect to claim 1 

But Crump and Vardarajan fail to recite

wherein the data indicating that the threshold is satisfied (See Column 7, lines (14-46); indication of optimized location) comprises 

a plurality of angle of arrival (AoA) measurements for signals associated with the wireless communications, or 

directions of the signals associated with the wireless communications, that were  received by the access point during a predetermined period of time.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

or 

directions of the signals associated with the wireless communications received
by the access point during a predetermined period of time (See [0088-0089]).


Crump, Vardarajan and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump and Vardarajan could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan and Youssef as to obtain an efficient wireless network.


Regarding Claim 11,
Crump and Vardarajan teach all the features with respect to claim 9, 

but Crump and Vardarajan fail to recite

wherein the data indicating that the threshold is satisfied the directions comprises a plurality of angle of arrival (AoA) measurements associated with the signals.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Vardarajan and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump and Vardarajan could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan and Youssef as to obtain an efficient wireless network.



Regarding Claim 18
Crump and Vardarajan teach all the features with respect to claim 14

but Crump and Vardarajan fail to recite

wherein the data indicating the directions comprises a plurality of angle of arrival (AoA) measurements associated with the signals.

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Vardarajan and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump and Vardarajan could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan and Youssef as to obtain an efficient wireless network.



Regarding Claim 25,
Crump and Vardarajan teach all the features with respect to claim 2 

But Crump and Vardarajan fail to teach  
              wherein each of the one or more clusterings of directions is associated with a plurality of signals having angle of arrival (AoA) measurements that are within a threshold quantity of degrees from a reference AoA for that clustering

However in analogous art,
Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location (See [Abstract]; [0069])

Crump, Vardarajan and Youssef are analogous art because they all pertain to determining location of wireless device in wireless network. Crump teaches about optimizing access point to increase network performance. Youssef teaches about computing system using AoA measurement for signals associated with the wireless communications in order to estimate access point location or  directions of the signals associated with the wireless communications received by the access point during a predetermined period of time. Crump and Vardarajan could use Youssef features to better estimate location of access point relative to other user devices in the network. Therefore it would have been obvious for one of ordinary skill at the time of the application to combine Crump, Vardarajan and Youssef as to obtain an efficient wireless network.


(The above limitation on claim 25 does not add any weight to the claim as the angle of the signals within threshold quantity of degrees from a reference AoA does add any functionality to the method claim such as determining improvement in location change. But for compact prosecution, the claim is treated as per examiner own interpretation)).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646